Cranch, C. J.,
mentioned the following eases in this Court: United States v. Nancy Swann, a free mulatto, at December term, 1803, (1 Cranch, C. C. 148,) where the Court, being of opinion that a slave could not be a witness against her, refused a subpoena for the slave; United States v. Negro Terry, at June term, 1806, (1 Cranch, C. C. 318,) where this Court permitted a slave to be sworn for the prisoner; United States v. William Shorter, a free negro, at December term, 1806, (1 Cranch, C. C. 315); same point decided on the authority of the case of the United States v. Terry, United States v. Peggy Hill, a freeborn mulatto, December term, 1808, (1 Cranch, C. C. 521.) Mr. Jones, for the United States, offered a slave as a witness. The Court (Duckett, J., absent,) having more carefully considered the Acts of Maryland, 1717, c. 13, and 1751, c. 14, § 4, was of opinion that a slave is not a competent witness against a freeborn mulatto not under a state of temporary servitude by law. United States v. Bruce, a slave, at December term, 1813, (not reported,) where a slave was admitted under the act of 1751, c. 14.
Cranch, C. J., was of opinion that the slave was not a competent witness.
Thruston, J., was of opinion that, under the third section of the Act of 1717, c. 13, the Court, in its discretion, might admit the witness, but that the daughter ought not to be forced or permitted to testify against her mother.
Morsell, J. was of opinion that the slave was a competent witness against a. free negro.
Verdict for the prisoner.